Citation Nr: 1014045	
Decision Date: 04/13/10    Archive Date: 04/29/10

DOCKET NO.  08-04 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial compensable rating for non-
Hodgkin's lymphoma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1941 to March 
1947 and from June 1947 to June 1961.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which, in pertinent part, granted 
service connection for non-Hodgkin's lymphoma with an initial 
noncompensable evaluation assigned, effective June 3, 1999.  

In April 2009 the Veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is of record.

In May 2009 the Board remanded the case for further action by 
the originating agency.  The case has been returned to the 
Board for further appellate action.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board's May 2009 remand ordered that the Veteran should 
be scheduled for a VA examination to determine the current 
severity of his non-Hodgkin's lymphoma.  A VA examination was 
scheduled for September 2009, but the Veteran failed to 
report and the examination request was cancelled.  A January 
2010 letter from the Veteran's representative states that the 
Veteran was unable to report for the September 2009 VA 
examination as he was undergoing treatment at a hospital in 
Hershey, Pennsylvania.  The representative requested that the 
VA examination be rescheduled.  


In a claim for an increased rating, when a claimant fails to 
report for a scheduled VA examination without good cause the 
claim shall be denied.  38 C.F.R. § 3.655(a), (b) (2009).  An 
example of good cause includes illness or hospitalization of 
the claimant.  Id.  As the Veteran has demonstrated good 
cause for his failure to appear for the September 2009 VA 
examination, the Board finds that the case should be remanded 
to allow for the rescheduling of a VA examination.  In 
addition, if the Veteran indicates that he was hospitalized 
due to complications of non-Hodgkin's lymphoma, records 
pertaining to the hospitalization should also be obtained.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Ask the Veteran to specify if he was 
hospitalized for complications of service-
connected non-Hodgkin's lymphoma in 
September 2009 and, if so, where he was 
hospitalized.  If the Veteran was treated 
at a private hospital, advise him that he 
should submit a release for VA to obtain 
relevant treatment records from the 
hospital, or submit the records himself.  
If the Veteran submits a release, the AMC 
or RO should take the necessary steps to 
obtain these records.  If the Veteran was 
hospitalized at a VA facility, the records 
should be obtained. 

2.  Schedule the Veteran for an evaluation 
of his non-Hodgkin's lymphoma.  The claims 
file must be made available to the 
examiner for review, and the examination 
report should indicate that the claims 
folder was reviewed.  The examination 
report should set forth in detail all 
current symptoms and clinical findings 
associated with non-Hodgkin's lymphoma, 
including whether the disease is currently 
active or being treated.  
3.  Readjudicate the Veteran's claim with 
consideration of all evidence.  If the 
claim remains denied, the AOJ should issue 
another SSOC before returning the case to 
the Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Mary Gallagher
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



